Citation Nr: 0208769	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for a 
generalized anxiety disorder prior to June 29, 2001.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran had active service from March 1943 to September 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a rating in excess of 30 percent 
for the veteran's psychiatric disorder, which was then 
characterized as a chronic anxiety disorder.  The veteran 
subsequently perfected a timely appeal of that issue.  During 
that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in March 1996.

In an October 1996 Supplemental Statement of the Case (SSOC), 
the RO granted an increased evaluation, 50 percent, for the 
veteran's psychiatric disorder, which was then characterized 
as a "nervous condition".  The RO assigned an effective 
date of March 31, 1995, for that award because that was the 
date on which his claim for an increased evaluation had been 
received.  Although the RO had granted an increased 
evaluation for the veteran's service-connected psychiatric 
disorder, his claim for an increased rating remained in 
appellate status, because that was not the highest rating 
available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thereafter, the RO issued SSOC's in May 1997 and January 
1999, in which it denied entitlement to an evaluation in 
excess of 50 percent for a psychiatric disorder.

In September 1999, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed, and, in March 2001, the RO issued 
a SSOC in which it continued to deny entitlement to an 
evaluation in excess of 50 percent for the veteran's 
psychiatric disorder.  

Thereafter, in a November 2001 SSOC, the RO granted an 
increased evaluation, 100 percent, for the veteran's service 
connection psychiatric disorder, effective from June 29, 
2001.  Because that is the maximum disability rating 
available, the Board is of the opinion that the RO's award of 
a 100 percent schedular evaluation as of June 29, 2001, 
resolves the veteran's increased-rating claim from that date.  
However, the Board also believes that the issue of 
entitlement to an increased evaluation for the period prior 
to June 29, 2001, remains on appeal. 


FINDING OF FACT

During the period prior to June 29, 2001, the veteran's 
generalized anxiety disorder was manifested by considerable 
impairment in the ability to establish and maintain effective 
relationships and considerable impairment in the ability to 
obtain or retain employment; and by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as panic attacks more than once a week; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent prior to June 29, 2001, for generalized anxiety 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that he 
frequently reported experiencing headaches, coughing, 
postnasal discharge, and a variety of other symptoms during 
service.  Initially, he was given diagnoses of asthma and 
allergies.  Ultimately, during a September 1944 
hospitalization, he was given a diagnosis of psychoneurosis, 
anxiety state, severe.  He was discharged shortly thereafter.

In an October 1944 rating decision, service connection was 
established for a psychoneurosis, anxiety state, and a 50 
percent disability rating was assigned.  Although the 
disability evaluation assigned for this psychiatric disorder 
was subsequently lowered to 10 percent, it was later 
increased to 30 percent disabling in an October 1976 rating 
decision.

In a statement submitted in March 1995, the veteran indicated 
that he was seeking an increased evaluation for his service-
connected "nervous condition".  He reported that he had 
been receiving treatment from the VA Medical Center (MC) in 
Asheville, North Carolina.

VA treatment records reveal that, in March 1995, the veteran 
reported experiencing difficulty sleeping.  He denied 
experiencing depression and indicated that his appetite was 
okay.  It was noted that he also experienced essential 
tremors.  In a subsequent clinical note dated in March 1995, 
it was noted that he had a history of chronic intermittent 
anxiety and that he reported experiencing nocturnal anxiety 
attacks.  In April 1995, he was seen at the Psychiatric 
Clinic.  He reported experiencing anxiety ever since 
separation but denied having many intrusive memories or 
nightmares.  He indicated that he was depressed off and on, 
but that he was better when he stayed busy.  However, he also 
indicated that he had little motivation to engage in the 
activities that he formerly enjoyed, such as hunting and 
fishing.  The psychiatrist found that there was no history of 
suicidal ideation, and no evidence of paranoia or delusions.  
His affect was noted to be mildly nervous and rather 
constricted.  The psychiatrist noted diagnoses of anxiety 
disorder, not otherwise specified, and depressive disorder, 
not otherwise specified.

In October 1996, the veteran presented testimony at a 
personal hearing at the RO.  He reported that he avoided 
crowds and that he did not have a social life.  He explained 
that being around a large number of people made him feel 
nervous and caused his stomach to bother him.  The veteran 
testified that he sometimes had family over to his house but 
that he had asked them to leave on occasions because they 
were bothering him or he became anxious.  He noted that he 
tried to keep his anger under control but that he was 
sometimes unable to.  The veteran noted that he was having 
problems with tremors and that he had been told by a 
neurologist that they were related to his "nervous 
condition".

In the October 1996 SSOC, the RO granted an increased 
evaluation, 50 percent, for the veteran's psychiatric 
disorder.  The RO assigned an effective date of March 31, 
1995, for that increase because that was the date of the 
veteran's claim.

In August 1997, the veteran underwent a VA psychiatric 
examination.  He reported feeling anxious, tremulous, and 
"jumpy", and he reported that his depression had recently 
grown worse.  He indicated that he had worked for 16 years 
servicing mobile homes, but that he left that job in 1983 due 
to an injury, and had not worked since.  He reported that his 
wife had passed away one year before, and that he had felt 
more tense and depressed since that time.  He noted that he 
spent most of his time around his house.  Clinical evaluation 
revealed him to be alert and cooperative, and the examiner 
found that he was casually dressed and exhibited no bizarre 
motor movements.  The examiner noted, however, that he was 
somewhat tremulous.  Examination revealed no evidence of 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  The examiner found that his mood was tense 
and that his affect was somewhat labile.  He was noted to be 
oriented times three, and both his remote and recent memory 
were found to be good.  The examiner indicated that his 
insight and judgment appeared to be adequate for his 
intellectual capacity.  The examiner noted diagnoses of 
generalized anxiety disorder and depression, not otherwise 
specified.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 40.

VA clinical notes dated in November 1996 and December 1996 
show that the veteran was experiencing a depressed mood due 
to the holidays.  He denied any suicidal thoughts but still 
teared easily when discussing the loss of his wife.  In 
January 1997, he stated that he felt less depressed but also 
reported that he did not care whether he lived or died.  In 
April 1997, an examiner indicated that the veteran was doing 
well, that his mood was good, and that he was less tearful 
when discussing his wife's death.  In March 1998, the veteran 
was evaluated by a psychologist.  It was noted that he was 
experiencing memories about the war but that they occurred 
less when he was active.  It was also noted that he became 
tearful when discussing his wife, but that he believed his 
depression had gotten better.  The veteran reported that he 
was in a support group, and that it had been effective in 
helping him to become more active.  He stated that he was 
doing more things, such as hunting and fishing.

In a May 1999 clinical note, an examiner noted that the 
veteran denied suicidal ideation but admitted to 
"deathwishes" at times.  In a subsequent May 1999 note, it 
was indicated that the veteran was trying to stay independent 
but that his health had declined significantly over the past 
year.  He reported that his days were "long", and that he 
worried about being a burden to his family.

In September 1999, the Board remanded this case to the RO for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to provide the veteran with a psychiatric 
examination and to obtain any additional treatment records 
identified by the veteran.

In September 2000, the RO arranged for the veteran to undergo 
a psychiatric examination with QTC Medical Services.  The 
veteran reported that he was 75 years old and that he went to 
VA every three months to get medication for his anxiety 
disorder and for his essential tremor.  He stated that he had 
experienced anxiety attacks fairly consistently over the past 
55 years.  He indicated that he would suddenly become weak, 
and that he would experienced shortness of breath, increased 
shaking, and tachycardia.  The veteran noted that they 
appeared to be in remission due to his medication but that 
they still occurred several times a month.  He reportedly did 
not believe that his medication helped substantially, and 
said his medications have waxed and waned over the years.  He 
indicated that he felt depressed every few days but that he 
did not experience suicidal ideation.  The veteran reported 
that he was not part of any groups and that he had no current 
hobbies.  He indicated that his daughter lived next store and 
that his son-in-law brought him food every night.  

Examination revealed him to be alert and oriented, and that 
his thought processes were logical, current, and goal 
directed.  The examiner found that there was no evidence of 
delusions or hallucinations, and that his speech was normal.  
His mood was described as "okay", and his affect was found 
to be variable.  The examiner noted that there were some mild 
cognitive deficits, but that his formal judgment was intact 
and that his insight was fair.  The examiner noted an Axis I 
diagnosis of panic disorder without agoraphobia, in remission 
with medications, and assigned a GAF score of 60 based on 
moderate symptoms and occasional panic attacks.  The examiner 
concluded that the depressive symptoms did not appear to be 
significant enough to warrant a diagnosis.  It was noted that 
his panic attacks were manifested by tachycardia, shortness 
of breath, worsening tremors, dizziness, and the onset of 
fright and fear.  The examiner noted that these were 
occurring several times a month, which appeared to be a 
dramatic reduction from past frequency.  The examiner 
concluded that "he did not appear to be greatly disabled 
from his panic disorder at this time with adequate 
treatment".

In June 2001, another psychiatric examination was arranged by 
QTC Medical Services.  The veteran indicated that his anxiety 
was essentially characterized by excessive worry, poor sleep, 
lack of energy, and nervousness in crowds.  He reported 
experiencing depression off and on for years, with symptoms 
such as poor motivation, loss of interest, poor sleep, and 
occasional crying spells.  He indicated that he worried 
excessively about everything and that he had poor 
concentration and feelings of restlessness.  He noted that he 
currently felt depressed about two or three times a week.  
During his examination, the veteran reported that he had left 
his last job in 1982 after injuring his hand.  He stated that 
his anxiety and depression had interfered with jobs in the 
past and that he had been fired at times for not getting work 
done.  He reported that he felt little motivation to work, 
and that he would sometimes be gone from a job within two or 
three days.  The veteran noted that he had a good 
relationship with relatives but that he had lost interest in 
his hobbies and stayed home, with essentially no social life.  

Examination revealed the veteran to be alert and oriented, 
with no impairment of thought processes or communication.  
There was no evidence of inappropriate behavior, and he 
denied suicidal thoughts.  It was noted that he was bound to 
a wheelchair and that he needed help with activities of daily 
life.  He reported experiencing panic attacks two or three 
times a week, and that, when he was left alone, he would 
start to feel like he was going to die or pass out.  The 
veteran reported that, during these anxiety attacks, his 
tremors would increase.  He also complained of depressed mood 
two or three times a week, and chronic anxiety.  The examiner 
noted a diagnosis of generalized anxiety disorder, and 
assigned a GAF score of 45 for that disability.  The examiner 
also noted a diagnosis of depressive disorder, not otherwise 
specified, and assigned a GAF score of 50 for that 
disability.  The examiner concluded that the veteran had 
functional impairment in his social, personal, and 
occupational areas of functioning.

In the November 2001 SSOC, the RO assigned a 100 percent 
schedular evaluation for the veteran's service-connected 
psychiatric disorder, effective June 29, 2001.  The RO also 
determined that the criteria for an evaluation in excess of 
50 percent had not been met prior to June 29, 2001, under 
either the criteria for rating mental disorders that were in 
effect prior to November 1996, or under the criteria in 
effect since November 1996.

In a Written Brief Presentation dated in July 2002, the 
veteran's accredited representative argued that a 100 percent 
evaluation was warranted since at least August 1997, because 
a VA examiner had assigned a GAF score of 40 during that 
month.

II.  Legal Analysis

A.  Preliminary matters - VCAA

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
which had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
U.S. Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of informational 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Furthermore, the RO provided the veteran with several 
psychiatric examinations.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased rating - Generalized anxiety disorder

At the outset, the Board wishes to note that veteran's 
service-connected psychiatric disability has been most 
frequently diagnosed as generalized anxiety disorder.  
Because this appears to be the diagnosis most often offered 
by medical examiners, we believe it to be the most 
appropriate characterization of his service-connected 
disability.  The Board also notes that he has been diagnosed 
with other psychiatric disorders, including depressive 
disorder and panic disorder without agoraphobia.  However, 
repeated psychiatric examination has failed to conclusively 
determine whether the veteran in fact has other psychiatric 
disorders in addition to his service-connected generalized 
anxiety disorder, and, if so, to what extent they may or may 
not be related to his service-connected disability.  In 
addition, repeated psychiatric examination has also failed to 
conclusively determine which symptoms are attributable to his 
generalized anxiety disorder, and which may be attributable 
solely to other, non service-connected psychiatric disorders.

Therefore, under the circumstances presented in this case, 
the Board has concluded that a remand for additional 
psychiatric examination and/or referral of this issue to an 
independent medical expert would be unproductive.  Instead, 
for the limited purposes of this decision, the Board will 
accord the veteran the benefit of the doubt and presume that 
all of his psychiatric symptoms are attributable to his 
service-connected generalized anxiety disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2) requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including generalized 
anxiety disorder.  61 Fed. Reg. 52,695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version more favorable to him.  
See Karnas, supra; see also VAOPGCPREC 3-2000.

The Board notes that, in the November 2001 SSOC, the RO 
adjudicated the issue of whether an evaluation in excess of 
50 percent was warranted prior to June 2001 under both the 
new and old versions of the rating criteria.  Thus, the Board 
finds that we may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

Before November 7, 1996, the VA Rating Schedule provided as 
follows:

General Rating Formula for Psychoneurotic 
Disorders:

100% - The attitudes of all contacts except the 
most intimate are so adversely affected as to 
result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70% - Ability to establish and maintain effective 
or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.

50% - Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial 
impairment.

38 C.F.R. § 4.132, Diagnostic Codes 9400 (1996).

On and after November 7, 1996, the Rating Schedule provides 
as follows:

100% - Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation or own name.

70% - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence) spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

50% - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and 
social relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9400 (2001).

Words such as "considerable" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6.  It should also be noted that use of terminology such as 
"moderate" and "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF score of 31 to 40 is defined as some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score of 41 to 
50 is defined as serious symptoms or any serious impairment 
in social, occupational, or school functioning.  A score of 
51 to 60 is defined as moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF of 61 to 70 is defined as some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

In accordance with the Court's ruling in Karnas, the Board 
has considered the veteran's claim under both the current and 
the former schedular criteria in order to determine which 
version is most favorable to him.  See Karnas, supra; 
VAOPGCPREC 3-2000.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of a rating in excess of 50 percent 
prior to June 29, 2001, under both the old and revised 
criteria for mental disorders.

In regard to the old criteria, the Board finds that the 
veteran's generalized anxiety disorder was manifested during 
this period by considerable impairment in his ability to 
establish and maintain effective relationships and by 
psychoneurotic symptoms of such severity and persistence so 
as to considerably impair his ability to obtain or retain 
employment.  The Board finds the most probative evidence of 
record during this period to be the reports of the VA 
examinations conducted in August 1997 and September 2000.  
For example, the report of his August 1997 VA examination 
shows that he reported an increase in tension and depression.  
Similar complaints were noted during in VA treatment records 
dated throughout 1996 and 1997.  During his September 2000 
examination, he also explained the nature of his panic 
attacks, which reportedly caused shortness of breath, 
increase tremors, tachycardia, and weakness.  However, he 
also reported that his panic attacks occurred no more than 
several times a month, and that his anxiety and depression 
occurred off and on.  During both examinations, he was 
specifically found to be alert and oriented on examination, 
and there was no evidence that he experienced delusions or 
hallucinations.  His judgment and insight were found to be 
adequate, and his memory was found to be good.  In short, the 
Board finds that the symptomatology demonstrated during these 
examinations, and in VA treatment records dated throughout 
this period, are consistent with no more than a 50 percent 
evaluation under the old criteria.

The Board recognizes that the VA examiner assigned a GAF 
score of only 40 in August 1997, and that this score is 
suggestive of a greater degree of impairment than is 
contemplated by a 50 percent disability rating under the old 
criteria.  However, the Board is of the opinion that a GAF 
score of only 40 is inconsistent with the degree of symptoms 
reported during that examination.  We place more probative 
value on the opinion of the September 2000 psychiatrist, who 
acknowledged the veteran's complaints of anxiety and 
depression, and his description of panic attacks, but 
concluded that he did not appear to be greatly disabled due 
to his psychiatric disability.  The psychiatrist further 
concluded that it was the veteran's physical impairments, 
such as his confinement to a wheelchair, that were more 
germane to his overall condition.  The Board believes the 
conclusion of the September 2000 psychiatrist to be more 
consistent with the findings in both that examination and the 
August 1997 examination, as well as the treatment records 
dated during that period.

In short, the Board believes that the competent and probative 
evidence demonstrates that, prior to June 29, 2001, the 
veteran's psychiatric disorder was manifested by anxiety, 
depression, and panic attacks several times a month, which 
caused shortness of breath, an increase in his essential 
tremors, tachycardia, and weakness.  We believe that this 
level of symptomatology is consistent with no more than a 
50 percent evaluation under the old criteria, which 
contemplates considerable impairment in the ability to 
establish and maintain effective relationships and 
considerable impairment in the ability to obtain or retain 
employment. 

The Board recognizes that the veteran reported that, before 
he stopped working in 1982 or 1983, the symptoms of his 
psychiatric disorder caused him frequent problems at work and 
also caused him to lose several jobs.  Accordingly, the Board 
has considered whether a 100 percent evaluation might be 
warranted under the old criteria on the basis that he was 
demonstrably unable to obtain or retain employment during 
this period.  However, as discussed in detail above, we 
believe that repeated examination during this period 
demonstrated that he experienced psychoneurotic symptoms of 
such severity and persistence as result in no more than 
"considerable" impairment in his ability to obtain or 
retain employment.  Thus, the Board finds that the level of 
symptomatology demonstrated during that time period does not 
support a finding that he was unable to obtain or retain 
employment during that period.  Although the Board of course 
recognizes that his psychiatric disorder would likely 
interfere with any ability to maintain employment, we note 
that the 50 percent disability rating is already a 
recognition that his disorder causes "considerable" 
occupational impairment.  We believe a finding of 
"considerable" impairment to be consistent with the fact 
that, although the veteran reported that his symptoms 
interfered with his employment, he was able to maintain his 
own oil furnace servicing business for about 16 years, until 
he was forced to give it up due to back problems.  He 
reported that he then worked for his brother until 1982, at 
which point he was forced to leave due to a hand injury.  
Thus, while the veteran's symptomatology clearly resulted in 
"considerable" impairment in his ability to maintain 
employment, his anxiety disorder was not of such severity so 
as to leave him unable to secure or maintain employment.

In regard to the new criteria, the Board notes that, when 
there is a change in regulations, the retroactive reach of 
the revised regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(contemplating an appellate period that both precedes and 
succeeds the effective date of the regulatory change).  Thus, 
because the new criteria for mental disorders became 
effective November 7, 1996, the Board concludes that there is 
no basis upon which to assign an increased evaluation based 
on those criteria before that date.  

Accordingly, the Board has considered whether an increased 
evaluation was warranted based upon those criteria only for 
the period on and after November 7, 1996, up to June 29, 
2001.  As discussed in detail above, the veteran has reported 
that his service-connected anxiety disorder is manifested 
primarily by panic attacks and depression.  However, the 
Board believes that his symptomatology has not been shown to 
be so severe as to result in near-continuous panic or 
depression affecting his ability to function for the period 
in question.  Instead, the Board believes that the his 
symptomatology was already compensated by a 50 percent 
evaluation, which contemplates panic attacks more than once a 
week and disturbances of motivation and mood.  Although the 
veteran has reported experiencing anger, the Board notes that 
there is no evidence that his anger was ever manifested by 
periods of violence.  Furthermore, there is no evidence that, 
during the period from November 1996 to June 2001, he 
experienced other symptomatology sufficient to warrant a 70 
percent evaluation, such as obsessional rituals; speech that 
was intermittently illogical, obscure, or irrelevant; neglect 
of personal appearance and hygiene; suicidal ideation; or a 
total inability to establish and maintain effective 
relationships.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the assignment of an increased evaluation 
under the new criteria for the period from November 7, 1996, 
to June 29, 2001.  In essence, the Board finds that the 
veteran's service-connected anxiety disorder was, during the 
pertinent period, manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as panic attacks more than once a week; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships. 

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
an evaluation in excess of 50 percent, under both the old and 
revised rating criteria, for the veteran's service-connected 
anxiety disorder for the period prior to June 29, 2001.  The 
benefit sought on appeal must accordingly be denied.


ORDER

Entitlement to a rating in excess of 50 percent for a 
generalized anxiety disorder prior to June 29, 2001, is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

